DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seshita et al. (US 20180069508 A1) in view of Kim et al. (US 20090219092 A1) (hereinafter, Kim and Seshita).
Regarding claim 1, Seshita (Fig. 43) discloses an apparatus, comprising: a ground terminal (ground); a first transistor (FET 11) having a base terminal, a first current terminal (drain) and a second current terminal (source), the base terminal coupled to an input voltage node (RFin1); a second transistor (FET13) having a control terminal (gate), a third current terminal (drain) and a fourth current terminal (source), the third current terminal coupled to the second current terminal, and a second resistor (Rgg1) coupled to the control terminal; and an inductor (Ls1) except for an inductor coupled between a first resistor and the ground terminal.
Kim (Fig. 1) teaches an amplifier circuit having a resistor Rs being connected to an inductor Ls for improving circuit linearity and noise reduction.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to modify the circuit of Seshita with the teaching of Kim in order to improve linearity and noise reduction.
Accordingly, as an obvious consequence above, further teach a resistor (Rs, Fig. 1 of Kim) and wherein the inductor (Ls1, Fig. 43 of Seshita) coupled between a first resistor and the ground terminal.
Regarding claim 2, wherein the control terminal is a first control terminal, and the apparatus further comprises: a third transistor (FET23) having a second control terminal, a fifth current terminal (drain), and a sixth current terminal (source)  
Regarding claim 3, further comprising: a third resistor (Rgg2) coupled to the second control terminal; and a fourth resistor (Rs, Fig. 1 of Kim) coupled to the sixth current terminal.
Regarding claim 4, further comprising a second inductor (Ls2, Fig. 43) coupled between the fourth resistor and the ground terminal.
Regarding claim 5, further comprising: a supply voltage terminal (see terminal 1.6V); and a third resistor (Rd) coupled between the first current terminal and the supply voltage terminal.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa (US 7378909 B2) in view  the combination (Seshita et al. (US 20180069508 A1) and further in view of Kim et al. (US 20090219092 A1)).
Regarding claim 17, Tomizawa (Fig. 2) teaches a system comprising: a first stage amplifier (35) having a first output terminal, the first stage amplifier configured to generate a boosted input signal by adjusting an amplitude of an input signal; and an intermediated stage (i.e. buffer) having an first input terminal being connected to the first output terminal and a second output terminal of the buffer being connected to an amplifier input terminal of a second stage amplifier and wherein the second stage amplifier having the amplifier input terminal coupled to the second output terminal, the second stage amplifier configured to further increase the boosted input signal except for a buffer including a buffer input terminal, a current source, a resistor, an inductor and a second output terminal, the buffer input terminal coupled to the first output terminal, the buffer configured to buffer the boosted input signal, the resistor and the inductor 
The combination (Seshita and Kim) teaches the buffer including a buffer input terminal, a current source, a resistor, an inductor and a second output terminal, the buffer input terminal coupled to the first output terminal, the buffer configured to buffer the boosted input signal, the resistor and the inductor configured to increase linearity of the current source in representing the boosted input signal at the output terminal (see above discussed in claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of Tomizawa with the teaching of the combination (Seshita and Kim) because in any practical implementation of Tomizawa a known construction technique such as disclosed by the combination would haven obvious to be employed.
Regarding claim 18, wherein the resistor and the inductor can be configured to reduce compression of the current source.
Regarding claim 19, wherein the resistor and the inductor can be configured to implement a high signal operation of the first stage amplifier.
Regarding claim 20, wherein the resistor and the inductor can be configured to reduce noise in the buffer, including by reducing a noise factor of the current source.

Allowable Subject Matter

Claims 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 calls for among others, further comprising a fourth transistor having a collector node coupled to the first current terminal.
Claims 7-16 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-16 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the transistor configured to receive an input voltage (signal source) at the input terminal and to buffer the input voltage as a voltage at the output terminal; a current source  (28) having a control terminal and first and second current terminals, the first current terminal coupled to the output terminal, and the current source configured to bias a current at the output terminal; and a resistor coupled to the control terminal; and an inductor coupled between the second current terminal and the ground terminal; the resistor and the inductor configured to reduce a compression of the current source when the input voltage approaches a threshold voltage, including by regulating a voltage swing of the first current terminal and of the second current terminal when the input voltage is swinging" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843